Mikoll, J. (dissenting).
We respectfully dissent.
The only issue before us is whether the Workers’ Compensation Board erred as a matter of law when it found that the depression which decedent suffered, as a result of a 1978 shooting accident, was causally related to his death in 1988 or, at the very least, was a factor contributing to his death such as to justify an award of workers’ compensation death benefits to claimant, decedent’s mother.
There is substantial evidence in the record, viewed as a whole, to support the findings of the Workers’ Compensation Board. We note that Hugo Morales, decedent’s treating physician, is a Spanish-speaking psychiatrist. His grasp of the English language is clumsy and disjointed. However, his conclusion as to the cause of decedent’s death is entirely clear. While he does not quarrel with the immediate cause of death, drug-alcohol abuse, as indicated in the death certificate, he concludes that decedent’s death was also related to his depression. He unqualifiedly testified that the basis for that belief is grounded on the fact that decedent’s depression continued to be severe and unabated for a 10-year period, extending to the time of his death. He states that though depression was not the only cause of death, death was related to his emotional status.
Morales’ expression of medical opinion conforms to the test of "significant probability” and "rational basis” referred to in Matter of Van Patten v Quandt’s Wholesale Distribs. (198 AD2d *677539). We would therefore affirm the Board’s finding to that effect.
Cardona, P. J., concurs.